The legal analysis of the majority opinion is too technical. We need to look at what happens in the real world. If the judge had given the defendant the maximum possible sentence for her misdemeanor, it would have been served with the felony. No one disputes this result. But by "suspending" the sentence and possibly imposing it later, the court has frustrated the intent of the legislature.
There should be some finality to punishment — holding a misdemeanor sentence over the head of a defendant sent to the pen simply perpetuates court involvement. This result is exactly what the legislature sought to avoid. I would hold that no "suspended" misdemeanor sentence can survive an offender's prison term for a felony. That holding would make moot the issue of the "right" to refuse probation. *Page 458